          Case 2:19-cv-00457-JAM-EFB Document 18 Filed 04/09/19 Page 1 of 8

     1   XAVIER BECERRA, State Bar No. 118517
         Attorney General of California
 2       ISMAELA. CASTRO,State Bar No. 85452
         Supervising DeputyAttorney General
 3       JUDYWONG,State Bar No. 299990
         LAURIEN. ADAMSON,State Bar No. 242795
 4       Deputy Attorneys General
          1300 I Street, Suite 125
 5        P. O. Box 944255
          Sacramento, CA 94244-2550
 6        Telephone: (916)210-6095
          Fax: (916)324-5567
 7        E-mail: Laurie.Adamson@doj.ca.gov
         Attorneys for Xavier Becerra, Attorney Generalof
 8       California, andPatLeary, Acting Director of
         California Department of Social Services
 9
                                    IN THE UNITEDSTATESDISTRICTCOURT
10
                                  FORTHE EASTERNDISTRICTOF CALIFORNIA
11

12

13

14       TEEN RESCUE, CARLTON WILLIAMS                            2:19-cv-00457-JAM-EFB
         as an individual and on behalfof all others
15       similarly situated,                                      DECLARATIONOF DAMN HIEB
                                                                  SUPPORT OF DEFENDANTS'
16                                              Plaintiffs,       OPPOSITION TO MOTION FOR
                                                                  TEMPORARYRESTRAININGORDER
17                        V.                                      AND PRELIMINARYINJUNCTION
18                                                                Dept:         6, 14th floor
         XAVIER BECERRA, Attorney General of                      Judge:        Honorable John A. Mendez
19       the State of California, in his official                 Trial Date:   None Set
         capacity, WILLIAM LIGHTBOURNE,                           Action Filed: March 13, 2019
20       Director of the State Department of Social
         Services, in his official capacity, Butte
21       County Department of Children's Services
         Division ad DOES1-50,
22
                                              Defendants.
23

24       I, DarinHieb, declare that the following is true and correct:
25             1.      I am employed by California Department of Social Services, Community Care
26       Licensing Division (CCLD), located at 9835 Goethe Road, Suite 200, Sacramento, CA. 95827 I
27       have been employed with California Department of Social Services since June 2015. I am
28       currently assigned to the Investigations Branch, Northern Region, and my job title is Investigator.
                                                              1

                    DeclarationofDarinHiebISODefendants'Oppositionto MotionTROandPI (2:19-cv-00457-JAM-EFB)
      Case 2:19-cv-00457-JAM-EFB Document 18 Filed 04/09/19 Page 2 of 8

 1   The facts set forth herein are within my personal knowledge, to which I could and would testify
 2   competently if called upon to do so.

 3           2.       As an Investigator, I have completed a course on Peace Officer Standards Training

 4   (POST) and am a certified peace officer. I am familiar with the provisions of the California

 5   Health and Safety Code and Title 22 ofthe California Code ofRegulations governing the
 6   licensing and operation ofchildren's residential facilities such as foster homes and group homes
 7   for children. I have completed numerous additional hours oftraining related to CDSS licensing
 8   requirements and investigations.

 9           3.      My job duties as an Investigator include, but are not limited to conducting

10   investigations ofphysical abuse, sexual abuse, questionable death, lack ofcare and supervision,
11   other serious violations, and unlicensed care in community care facilities. I have conducted

12   dozens of investigations related to serious incidents and complaints in children's residential
13   facilities and other licensed facilities.

14           4.      I am familiar with NEW DAY FOR CHILDREN, INC. (New Day) and TEEN

15   RESCUE, INC. DBA RIVER VIEW CHRISTIAN ACADEMY (RVCA) because on September
16   25, 2018, 1 was given an assignment to complete investigative tasks regarding an allegation of
17   unlicensed care at New Day and Teen Rescue dba RVCA, located at 12069 Tintagel Lane,
18   Whitmore, Shasta County, CA 96096, APN: 034-270-001.

19           5.      On October 2, 2018, conducted pre-text phone calls to RVCA staff, "Debbie. " I
20   stated that I was interested in enrolling my 1 7-year old daughter, Jessica, who was"out of

21   control, " at RVCA. Debbie connected me with Christine Fortkamp in the admissions department.
22   Ms. Fortkamp called me and asked for background information about Jessica. I stated that Jessica

23   was 17, has depression, and has not been going to school or doing her homework, and that I

24   recently became aware that she was having a sexual relationship with another female. Ms.

25   Fortkamp stated that there would be issues with accepting a client who was gay due to the
26   possibility of inappropriate interactions with other youth, but some rebellious homosexual

27   behaviors would be acceptable and that any homosexual acts are not allowed. She also stated
28   they do not accept youth with sexual deviancy.
                                                      2

             Declaration ofDarin Hieb ISODefendants' Opposition to Motion TROandPI (2:19-cv-00457-JAM-EFB)
      Case 2:19-cv-00457-JAM-EFB Document 18 Filed 04/09/19 Page 3 of 8

 1              6.      Ms. Fortkamp further stated that although RVCA does not do any counseling or
 2   behavior therapy because they are not legally a therapeutic boarding school, they have life skills

 3   classes for emotional healing, boundaries, online safety, and other life skills. Staffkeep
 4   medication locked and distribute medication to the children, andthat the only type ofmedication
 5   that is not accepted at RVCA is Prozac. ShedescribedhowRVCArestricts and controls

 6   communication with parents. She also described a level system for behavior management with 12

 7   categories to gain or lose points in a day based on a child's behavior, and that punishment
 8   included "lines" which was writing a sentence repeatedly that usually took half a day, and not
 9   being allowed to participate socially until the lines were finished.

10           7.         Ms. Fortkamp stated that they cannot be a therapeutic boarding school legally but
11   that they deal with youth who are at risk. Ifthe child needs a professional, they network with
12   locations andprofessionals in the community. They have a staffmember who is working on an
13   internship to be a therapist who works Monday through Friday with the children to provide
14   "mentoring services."

15         8.        On November 27, 2018, CDSS Licensing Program Manager Daniel Allmon,

16   Investigators Laura Carter-Cook and Darin Hieb, and Supervising Special Investigator Melisa
17   Vega met with representatives from California Highway Patrol (CHP), Sergeant Craig Burson
18   and Investigator Chris Partlow. Due to CDSS' safety concerns, CHP informed CDSSthat they
19   would request a Shasta County Sheriffs Office deputy to assist with the service of the warrant,

20   and that CHP would be on stand-by to conduct a prospective sweep ofthe grounds, locate and
21   secure any weapons and gun safes, andhave an officer stand-by each gun safe to ensure weapons
22   are not accessed while CDSS carries out the inspection. CHP requested that inspection warrant
23   specifically include language that allows CHP and/or other law enforcement agencies to assist
24   with its execution.

25         9.        On January 8, 2019, 1 accompanied Deputy Attorneys General Judy Wong and Laurie
26   Adamson to Shasta Superior Court, to apply for an inspection warrant, in Case No. 191281.

27   Judge Stephen H. Baker issuedthe inspection warrantto CDSS,to beexecutedbetween January
28   18, 2019 and February 1, 2019.
                                                          3

                Declaration ofDarin Hieb ISODefendants' Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)
      Case 2:19-cv-00457-JAM-EFB Document 18 Filed 04/09/19 Page 4 of 8

 1            10.    On January 18, 2019, 1 participated in an unlicensed care investigation on the

 2   campus ofRVCA. Due to the repeated refusal ofRVCA to allow CDSS to conduct complaint

 3   investigation interviews of staff or youth, entry on to campus was obtained via the inspection

 4   warrant obtained by CDSS. As a result of CDSS' safety concerns, California Highway Patrol

 5   assisted CDSS with the ser/ice ofthe warrant, a prospective sweep ofthe grounds, locating and
 6   securing any weapons and gun safes if found, and remained on stand-by to ensure weapons were
 7   not accessedwhile CDSScarriedout the inspection.

 8           11.     During the January 18, 2019 inspection, I interviewed several youths placed at

 9   RVCA. At the beginning of each youth interview I introduced myself, stated the purpose of my

10   visit, and asked if the youth would like to speak to me. I emphasized to each youth that they did

11   not haveto speak to me and could refuse to answer any question. All youth interviewed agreed to
12   speak to me. CDSS also attempted to interview RVCA staff to get their perspective, confirm

13   youth statements and to gather additional information regarding the program, however, they

14   refused to speak to us. When CDSS asked staff why they would not participate in interviews with

15   us, we were told that Phil Ludwig directed all RVCA staff to refuse to speak to us.
16           12.     All youth interviewedmade detailedand consistent statements to me that showed

17   RVCA provides "care and supervision" that requires them to be licensed pursuant to Health and
18   Safety Code §1503. 5, and the facility accepts or retains residents who demonstrate the need for

19   "care or supervision, " as that term is defined in California Code of Regulations, title 22, Division
20   6, section 80001, subdivision (c)(3). Youth statements showed that RVCA is not exempt from

21   licensure because it does not meet the requirements of California Code of Regulations, title 22,

22   section 80007, subdivision (a), namely, the school's function is not educational only, the program
23   is designated asproviding rehabilitative or treatment services, the facility accepts children who
24   are in need ofcommunity care facility services, and a public agencyprobation department
25   provides social ser/ices to children in the facility, as follows.

26           13.     My interviews ofyouth on January 18, 2019 confirmed that RVCA provides care
27   and supervision as defined in California Code of Regulations, title 22, sections 80001,

28   subdivisions (c)(3)(B)-(H). All youth reported to me that RVCA staffprovides direct care and
                                                        4

             Declaration ofDarin Hieb ISODefendants' Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)
      Case 2:19-cv-00457-JAM-EFB Document 18 Filed 04/09/19 Page 5 of 8

 1   supervision to youth at all times, including overnight, and directs all youth activities. Youth
 2   described detailed house rules, and their daily schedules and activities that included school,

 3   meals, physical activities and other routine activities, and that all youth are on a behavioral

 4   system and monitored throughout the day for points. Youth reported there is never a time when

 5   staff are not supervising except inside the shower stalls, and that at night staff monitor the youth

 6   through a video feed and hourly room checks. Youth reported to me that RVCA also controls
 7   youth's ability to talk to or even look at peers, andthat there are "restricted communication"or

 8   "RC" times throughout the day. Youth reported to me that all types of communications with their

 9   parents are restricted and monitored. All youth reported that RVCA centrally stores medications,

10   including youths' psychotropic medications like Zoloft, Clonidine, Lexapro and Seroquel, and

11   that RVCA distributes medications to the youth and keeps a daily medication log. Youth reported

12   to me that RVCA arranges and assists with transportation to medical and dental care. The youth
13   told me that RVCA takes, stores and maintains a portion of their property upon admission, and

14   that they are not allowed to keep a portion of their personal items. Youth reported to me that

15   RVCA plans, schedules and monitors meals and has placed youth on peanut butter and bread-only

16   diets for many months at a time, as recently as October 2018. Youths' ability to access a phone is
17   limited andyouth reported that they would be unableto call 9-1-1 or the authorities if needed

18           14.    Youth statements showed that the school's function is not educational only, as
19   required by California Code of Regulations, title 22, Division 6, section 80007, subdivision

20   (a)(6)(E). Many youth reported that the school's focus is behavior and not education, and many
21   ofthe youth reported being placed at RVCA for behavioral reasons. Youth reported that "school"
22   is independent study online, and they must sit quietly in front of a computer during school hours
23   to do the independent study. Youth reported there are no teachers teaching "school. " Several
24   youths reported struggling with school work but stated there is often no RVCA staffto help them
25   and those who try to help are unprepared and lack the necessary knowledge to assist properly.
26   One youth reported it is "not really school" and that you do not get appropriate materials for the
27   assignments, and that for example, in science you are supposed to do experiments but since there
28   areno materials aridno teacher, youhaveto "guess"the answers. Youth stated that although [in
                                                       5

             Declaration ofDarin Hieb ISODefendants' Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)
      Case 2:19-cv-00457-JAM-EFB Document 18 Filed 04/09/19 Page 6 of 8

 1    addition to the monthly fee their parents pay] their parents can pay an extra fee for an outside

 2   tutor who comes for 1 hour per week, several had requested a tutor and had not received any

 3   tutoring. Youth also provided detailed descriptions ofRVCA's behavior modification or "levels"

 4   system, where throughout the day youth earn or lose points based on behavior. Youth receive a

 5   daily evaluation sheet with points gained or lost based on behavior, not academics. Youth

 6   reported that the only actual "classes" provided on campus by a real person are for emotional

 7   health, anger management or boundaries. In addition, more than one youth reported that they
 8   were not allowed to attend "school" when they misbehaved.

 9             15.    Youth statements to me also showed the program is designated asproviding
10   rehabilitative or treatment services and that the facility accepts children who are in need of

11   community care facility services, in violation of California Code of Regulations, title 22, Division

12   6, section 80007, subdivisions (a)(6)(F) and (G). Youth provided me with detailed descriptions of
13   RVCA's program as a behavior modification or "levels" system, where throughout the day youth
14   earn or lose points based on behavior. Youth receive a daily evaluation sheet with points gained
15   or lost based on behavior. Youth reported there is someone named "Ms. Leann" and "Ms. Posey"
16   that lectures them or provides individual counseling on mental health issues on campus. Several
17   youth reported to me that they had histories of mental health issues, that RVCA was aware and

18   that they were on psychotropic medications. Youth reported receiving therapy from counselors

19   both on campus and offcampus. Youth also reported to me that whenthey hadbeenplaced at
20   RVCA it was for drug or alcohol addiction, however, they did not disclose any treatment they had
21   received from RVCA for the addictions. Youth reported that while there are a few religious
22   components to the program, such as having their Bible open during "devotional time, " youth are

23   not required to read the Bible. No youth reported that the focus of the program is religious.
24   Youth reported that RVCA does not have a church on campus and they do not attend actual

25   "church, " but rather, RVCA offers "religious videos" that the youth can watch to get behavior
26   points.

27             16.   Ofconcern to CDSS is that youth statements also showed that youth's rights are
28   likely being violated andthat RVCA's staffengage in conduct that is a risk to the health, welfare,
                                                       6

               DeclarationofDarinHiebISODefendants'Oppositionto MotionTROandPl (2:19-cv-00457-JAM-EFB)
      Case 2:19-cv-00457-JAM-EFB Document 18 Filed 04/09/19 Page 7 of 8

 1   or safety of youth in care, which is the type of conduct that CDSS is mandated to monitor and

 2   prevent in community care facilities. See Health and Safety Code section 1558(c). The evidence

 3   gathered warrants immediate action by CDSS and the youth's health, safety and welfare would be

 4   at significant risk of harm if CDSS was prohibited or restrained from pursuing an unlicensed care

 5   action and requiring RVCA to obtain a license. Namely, several youths in care reported to me

 6   past and current suicidal thoughts for which they were not receiving any treatment. More than

 7   one youth stated that when they had reported to RVCA staffthey wanted to kill themselves, the

 8   youth were denied access to a counselor because they had not "earned [behavior] level C."

 9   Another youth reported feeling "trapped" and that no one is listening to him, and that he needs a

10   counselor. Another youth reported being refused any counseling or support besides prayer.

11   Several youths reported that if they make "poor behavior choices" RVCA has placed them on a

12   restricted diet oftwo slices ofbread with peanut butter inside, and two youth reported being
13   placed on this peanut butter and bread diet for 6 or 7 months straight as recently as October 2018.

14   Youth reported to me their shoes are locked up when not in use so that they cannot run away.

15   Youth reported that if they run away from campus RVCA confiscates their shoes and gives them
16   flip flops (open toe rubber sandals), and I personally observed one youth wearing flip flops and
17   socks on a very cold day in January, because his shoes had been confiscated by RVCA. At least

18   one youth reported to me being forced to go outside at night in the cold andwait there up to 30
19   minutes for misbehavior. It should be noted that the campus is located in the foothills or

20   mountains of Northern California's Shasta County, and at night temperatures can be at or near
21   freezing. All youth reported that all types of communications with their parents are restricted and

22   supervised, RVCA reads all youth mail to and from their parents, and at least one youth reported
23   that he was required to "re-write" a letter to his parent because RVCA did not like the content.

24   Youth told me they do not have unsupervised access to a phone and reported they would not be
25   able to make a private call to 9-1-1 or the authorities if needed due to an emergency or abuse.
26   Youth reported that they have had RVCA "take away school" for misbehavior.

27          17.     Based on the complaint investigation andmy review ofthe investigation evidence
28   collected to date, it is my opinion that Teen Rescue, Inc. and FACESS aka Teen Triumph, are
                                                      7

             DeclarationofDarinHiebISODefendants'Oppositionto Motion TROand PI (2:19-cv-00457-JAM-EFB)
         Case 2:19-cv-00457-JAM-EFB Document 18 Filed 04/09/19 Page 8 of 8

     1   operating unlicensed community care facilities that provide or hold themselves out as providing
 2       care and supervision, a treatment and rehabilitation program for at-risk youth behaviors and a
 3       history ofmental health conditions, dmg or alcohol addictions, being sex-trafficked, medication
 4       management, assistance with obtaining and transportation to medical and dental care, therapeutic
 5       counseling group classes on behavior issues and a strict behavior modification program, and that
 6       the populationthey serve is at-risk youth.
 7                  18.    Based on the complaint investigation, the evidence CDSS gathered following the
 8       execution ofthe inspection warrant, and all other infonnation gathered to date, it is my opinion
 9       that pursuant to California Health and Safety Code sections 1502(a), 1503. 5 and 1508, and
10       California Code of Regulations, title Division 6, section 80006, subdivision (c), CDSS was
11       required to investigate Teen Rescue, Inc. provides to see whether they are operating an unlicensed
12       community care facility. Furthermore, based on the findings from the investigation, CDSS'
13       actions in issuing Notices of Operation in Violation of Law were necessary andjustified in order
14       to protect the health, safety and well-being of vulnerable youth in care, pursuant to the CDSS'
15       mandatesat CaliforniaHealth and SafetyCode sections 1540, 1540. 1, 1541, 1543 and 1547.
16             I certify under penalty of perjury under state and federal laws that the foregoing is tme and
17       correct.


18                  Dated: April 9, 2019 and signed at the CDSS Office, 9835 Goethe Road, Suite 200,
19       Sacramento, CA

20                                                                                     ^
21                                                                   arin Hieb, CDSS Investigator
         SA2019101170
22       13621102.docx


23

24

25

26
27
28
                                                               8

                    Declaration ofDarin Hieb ISO Defendants' Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)
